internal_revenue_service number release date index number -------------------- ------------------------------ -------------------------------- ---------------------------- --------------------------- ------------------------- ---------------------------- department of the treasury washington dc person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc ita b05- plr-112527-00 date date legend insurer -------------------------------------------- keyman ------------------------------------------------------------------------------------------------------ ----------------------------------------------------------------------------------------------------- state ------------- x corp ----------------------------------- dear --------------- this is in response to a request_for_ruling submitted on the behalf of x corp a corporation organized under the laws of state concerning the accrual of life_insurance_proceeds x corp is an as corporation as that term is defined in sec_1361 of the internal_revenue_code x corp uses the accrual_method of accounting the minority shareholders of x corp acting through a limited_liability_company they own acquired a life_insurance_policy on the keyman to provide funds for the redemption from the keyman s estate pursuant to an agreement among x corp and all of its shareholders of the x stock owned by the keyman at the time of his death the limited_liability_company proposes to transfer ownership of the insurance_policy to x corp the limited_liability_company will be liquidated after the transfer to x corp of the life_insurance_policy which is its only asset the ruling_request did not include a copy of the insurance_policy however a letter from the insurer describes the manner in which it processes a typical life_insurance claim upon notice of the death of an insured the insurer requests a certified --------------------------------2 plr-112527-00 copy of the death certificate and a beneficiary s statement from the named beneficiary ies upon the insurer s receipt of the certified death certificate and beneficiary s statement the insurer processes the claim for payment the letter lists a number of items that could influence the amount of the payment due a beneficiary interest from the date of the insured s death refund of unused premium prorated dividends and offset of outstanding loans although the items may impact the amount of a payment to a beneficiary they do not impact the time at which a beneficiary obtains a right to the insurance proceeds the insurer s letter indicates that thorough investigations become necessary in certain infrequent circumstances eg death within the contestable period the first two years after the policy is issued suicide within the policy s first two years fraudulent claims or claims by competing adverse beneficiaries in such cases payment of a claim may be delayed or denied none of the described circumstances are relevant in this case as the insurance_policy is beyond the two year contestable period the suicide exclusion no longer applies and x corp is will be the sole owner and beneficiary of the policy upon the death of the keyman x corp plans to immediately redeem the x corp stock held by the keyman at the time of his death by issuance of a promissory note to the keyman s estate after the redemption the remaining shareholders of x corp intend to make an election pursuant to sec_1377 of the code to terminate x corp s taxable_year by terminating x corp s taxable_year after the redemption of the keyman s stock but prior to submission of a claim on the life_insurance_policy on the keyman s life the remaining shareholders seek to have all of the insurance proceeds allocated to their x corp stock x corp requests a ruling that the life_insurance_proceeds will not be recognized or affect the shareholders basis in their x corp stock under sec_1367 until the insurance_company acknowledges the validity of x corp s claim under the insurance_policy sec_1366 provides that in determining the income_tax of a shareholder for the shareholder s taxable_year in which the taxable_year of the s_corporation ends or for the final taxable_year of a shareholder who dies or of a_trust or estate which terminates before the end of the corporation s taxable_year there shall be taken into account the shareholder s pro_rata share of the corporation s items of income including tax-exempt_income loss deduction or credit the separate treatment of which could affect the liability for tax of any shareholder and nonseparately_computed_income_or_loss --------------------------------3 plr-112527-00 sec_1367 provides in part that the basis of each shareholder s stock in an s_corporation shall be increased for any period by the sum of the items described in sec_1366 any nonseparately computed income determined under sec_1366 and the excess of the deductions for depletion over the basis of the property subject_to depletion sec_1_1367-1 of the income_tax regulations provides that an adjustment to a shareholder s basis of s_corporation stock for nontaxable items is determined for the taxable_year in which the item would have been includible or deductible under the corporation s method_of_accounting for federal_income_tax purposes if the item had been subject_to federal income_taxation sec_1_451-1 provides that under an accrual_method of accounting_income is includible in gross_income when all the events have occurred that fix the right to receive such income and the amount thereof can be determined with reasonable accuracy a number of cases have concluded that accrual of income from the sale_of_goods is not required if the right to receive that income is subject_to one or more conditions precedent or other contingencies ringmaster inc v commissioner tcmemo_1962_187 dismissed per curiam 319_f2d_860 8th cir income not required to be accrued prior to purchaser s acceptance as satisfying specifications webb press co ltd v commissioner 3_bta_247 acq vi-i c b accrual not required until acceptance after testing 9_bta_579 acq vii-i c b accrual not required where purchaser rejected goods revrul_70_68 1970_1_cb_122 accrual not required for goods sold on cod terms a right to income that is contested is not required to be accrued prior to resolution of the dispute concerning the amount revrul_73_385 1973_2_cb_151 accrual of state sales and use_tax refund not required until year in which state took affirmative action revrul_60_237 1960_2_cb_164 accrual of disputed increase in per_diem rental of railroad freight cars not required until dispute resolved the complexity of the tax laws and the potential for different interpretations of the relevant statutes warrants deferral of accrual of a state_income_tax refund until affirmative action is taken with respect to the claim in contrast to such review the insurer s letter indicates that a life_insurance claim is typically paid upon receipt of a certified death certificate and a beneficiary s statement in circumstances involving an agreement for the performance of services the performance of the services is generally the event that establishes the fact of liability on the part of the service_recipient and the service provider s right to receive income see eg 30_tc_550 performance of services pursuant to a contract necessary to establish the taxpayer s liability --------------------------------4 plr-112527-00 the existence of a contractual requirement for the submission of a claim or other documentation to obtain payment does not delay the establishment of the fact of liability under the all_events_test if such act is ministerial see 227_f2d_724 9th cir cert_denied 351_us_908 contractor s right to income was fixed in the year it delivered houses not in later year when a properly certified invoice was submitted even though the contract specifically provided for payment upon the submission of a properly certified invoice frank s casing crew rental tools inc v commissioner tcmemo_1996_413 contractor s preparation and submission of invoices were ministerial acts that did not postpone accrual of income otherwise earned see also 286_us_290 icc function to ascertain facts and make comparisons was ministerial where the transportation act provided for awards to railroads that competed for traffic or connected with a railroad under federal control revrul_98_39 1998_2_cb_198 manufacturer s liability to retailer for cooperative advertising services incurred in the year the services are performed though required claim not submitted until subsequent year 107_tc_282 broker s execution of customer order establishes the broker s right to receive commission income in 481_us_239 the supreme court denied a corporation s deduction for its estimated liability for reimbursement of employees payments for medical services provided under medical_plans administered by private firms hired by the corporation although the supreme court held that the filing of a claim by an employee was necessary to establish the corporation s liability it did not overturn the lower court s conclusion that the processing of claims was ministerial in nature the submission of a claim was considered significant as employees who sought to avoid disclosing to the employer the nature of the medical services received would not submit a claim and the employer would never incur a liability for reimbursement claims with respect to life_insurance policies do not present such considerations since the insured is not the beneficiary the responsibilities of an executor of a decedent s estate would include filing a claim on any life_insurance policies owned by the decedent a beneficiary who had knowledge of his or her status as a beneficiary would have an economic_interest in ensuring that a claim was filed the circumstances concerning the accrual of proceeds of x corp s life_insurance_policy on its keyman are more analogous to those in frank s casing crew rental tools inc continental tie lumber co charles schwab and revrul_98_39 than those in the cases involving the provision of goods subject_to inspection testing and acceptance by the purchaser the performance of the contracted service established the basis for accrual of income despite a requirement for various ministerial acts eg submission of an invoice review of data performance of back office administrative duties concerning a stock trade or submission of a claim the submission of a claim on -------------------------------- plr-112527-00 the keyman policy held by x corp would be a ministerial_act based on the information provided concerning x corp s circumstances and the policy the insurance_company would have no discretion to deny the claim the policy is beyond the two-year contestable period and the period for exclusion of benefits as a result of suicide of the insured the fact that x corp will be the sole owner of the policy and be the sole named beneficiary of the policy will preclude any adverse claims by other purported beneficiaries accordingly none of the potential circumstances that could require a thorough investigation before payment or provide a basis for denial of a claim on the policy exist the calculation of interest the amount of a premium refund etc are ministerial acts similar to those in continental tie lumber co based on the information provided the life_insurance_proceeds on x corp s insurance_policy on the keyman will be required to be recognized as of the date of the keyman s death in the circumstances described the keyman s death will establish x corp s rights to the proceeds as a beneficiary of the insurance_policy except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction discussed or referenced in this letter this ruling is directed only to the taxpayer s who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely douglas a fahey special assistant to the associate chief_counsel office of associate chief_counsel income_tax accounting cc
